Case: 1:20-cv-05191 Document #: 32-3 Filed: 12/10/20 Page 1 of 7 PageID #:315




                                 EXHIBIT 2
                 Case: 1:20-cv-05191 Document #: 32-3 Filed: 12/10/20 Page 2 of 7 PageID #:316


       Generated on: This page was generated by TSDR on 2020-09-01 14:38:16 EDT
                 Mark: WAYNE FARMS




  US Serial Number: 86212615                                                        Application Filing Mar. 06, 2014
                                                                                                Date:
     US Registration 4683867                                                       Registration Date: Feb. 10, 2015
           Number:
       Filed as TEAS Yes                                                              Currently TEAS Yes
                Plus:                                                                           Plus:
             Register: Principal
           Mark Type: Trademark
     TM5 Common Status                                                           LIVE/REGISTRATION/Issued and Active
            Descriptor:
                                                                                 The trademark application has been registered with the Office.


               Status: Registered. The registration date is used to determine when post-registration maintenance documents are due.
         Status Date: Feb. 10, 2015
    Publication Date: Nov. 25, 2014



                                                                   Mark Information
          Mark Literal WAYNE FARMS
           Elements:
 Standard Character No
            Claim:
       Mark Drawing 3 - AN ILLUSTRATION DRAWING WHICH INCLUDES WORD(S)/ LETTER(S)/NUMBER(S)
              Type:
       Description of The mark consists of the words "WAYNE FARMS" with a line above and below, and an image of a barn, silo and tree within a partial
               Mark: oval above the words. A series of Chinese characters are centered below the line under "WAYNE FARMS".
   Color(s) Claimed: Color is not claimed as a feature of the mark.
          Disclaimer: "FARMS"
      Transliteration: The transliterations of the Chinese Characters in the mark are "Da, Wei, Kang, Di". These translate into English to mean "big, powerful,
                       healthy, earth".
       Design Search 05.01.01 - Evergreens and other trees or bushes of triangular or conical shape; Pine tree
            Code(s): 07.01.02 - Farmhouse
                     07.03.04 - Barns; Silos; Stables
                     26.03.02 - Plain single line ovals; Ovals, plain single line
                     26.17.13 - Underlined words or letters; Letters or words underlined and/or overlined by one or more strokes or lines; Overlined words
                     or letters
                     28.01.03 - Japanese and Chinese characters; Chinese characters; Japanese characters

                                                      Related Properties Information
 Claimed Ownership 0980466, 2257934, 4371372
              of US
      Registrations:

                                                                  Goods and Services
Note:
The following symbols indicate that the registrant/owner has amended the goods/services:
        Brackets [..] indicate deleted goods/services;
        Double parenthesis ((..)) identify any goods/services not claimed in a Section 15 affidavit of incontestability; and
        Asterisks *..* identify additional (new) wording in the goods/services.

                  For: Poultry
         International 029 - Primary Class                                              U.S Class(es): 046
                 Case: 1:20-cv-05191 Document #: 32-3 Filed: 12/10/20 Page 3 of 7 PageID #:317

            Class(es):
          Class Status: ACTIVE
                Basis: 1(a)
             First Use: Feb. 06, 2014                                Use in Commerce: Feb. 06, 2014

                                              Basis Information (Case Level)
            Filed Use: Yes                                               Currently Use: Yes
             Filed ITU: No                                               Currently ITU: No
            Filed 44D: No                                                Currently 44E: No
            Filed 44E: No                                                Currently 66A: No
            Filed 66A: No                                           Currently No Basis: No
      Filed No Basis: No

                                              Current Owner(s) Information
          Owner Name: Wayne Farms LLC
     Owner Address: 4110 Continental Drive
                    Oakwood, GEORGIA UNITED STATES 30566
   Legal Entity Type: LIMITED LIABILITY COMPANY                        State or Country DELAWARE
                                                                      Where Organized:

                                        Attorney/Correspondence Information
                                                                Attorney of Record
     Attorney Name: David Brezina                                      Docket Number: 3T14658502
    Attorney Primary CHIUSTM@LADAS.NET                                   Attorney Email Yes
     Email Address:                                                         Authorized:
                                                                 Correspondent
     Correspondent DAVID BREZINA
     Name/Address: LADAS & PARRY LLP
                   224 S MICHIGAN AVE STE 1600
                   CHICAGO, ILLINOIS UNITED STATES 60604-2508
                Phone: 312 427 1300                                                  Fax: 312 427 6663
   Correspondent e- CHIUSTM@LADAS.NET                                 Correspondent e- Yes
              mail:                                                    mail Authorized:
                                                            Domestic Representative
           Domestic David Brezina                                                Phone: 312 427 1300
      Representative
             Name:
                  Fax: 312 427 6663
          Domestic CHIUSTM@LADAS.NET                                          Domestic Yes
   Representative e-                                                  Representative e-
               mail:                                                   mail Authorized:

                                                      Prosecution History
                                                                                                           Proceeding
   Date              Description
                                                                                                           Number
Feb. 10, 2020      COURTESY REMINDER - SEC. 8 (6-YR) E-MAILED
Jun. 15, 2015      NOTICE OF SUIT
Feb. 10, 2015      REGISTERED-PRINCIPAL REGISTER
Nov. 25, 2014      OFFICIAL GAZETTE PUBLICATION CONFIRMATION E-MAILED
Nov. 25, 2014      PUBLISHED FOR OPPOSITION
Nov. 05, 2014      NOTIFICATION OF NOTICE OF PUBLICATION E-MAILED
Oct. 23, 2014      LAW OFFICE PUBLICATION REVIEW COMPLETED                                               68552
Oct. 23, 2014      ASSIGNED TO LIE                                                                       68552
Oct. 02, 2014      APPROVED FOR PUB - PRINCIPAL REGISTER
                 Case: 1:20-cv-05191 Document #: 32-3 Filed: 12/10/20 Page 4 of 7 PageID #:318

Oct. 01, 2014     TEAS/EMAIL CORRESPONDENCE ENTERED                                                                  88889
Oct. 01, 2014     CORRESPONDENCE RECEIVED IN LAW OFFICE                                                              88889
Oct. 01, 2014     TEAS RESPONSE TO OFFICE ACTION RECEIVED
May 31, 2014      NOTIFICATION OF NON-FINAL ACTION E-MAILED                                                          6325
May 31, 2014      NON-FINAL ACTION E-MAILED                                                                          6325
May 31, 2014      NON-FINAL ACTION WRITTEN                                                                           76725
May 21, 2014      ASSIGNED TO EXAMINER                                                                               76725
Mar. 20, 2014     NOTICE OF DESIGN SEARCH CODE E-MAILED
Mar. 19, 2014     NEW APPLICATION OFFICE SUPPLIED DATA ENTERED IN TRAM
Mar. 10, 2014     NEW APPLICATION ENTERED IN TRAM

                                          TM Staff and Location Information
                                                          TM Staff Information - None
                                                                 File Location
   Current Location: PUBLICATION AND ISSUE SECTION                   Date in Location: Feb. 10, 2015

                                     Assignment Abstract Of Title Information
   Summary
 Total Assignments: 2                                                      Registrant: Wayne Farms LLC

                                                     Assignment 1 of 2

        Conveyance: SECURITY INTEREST
         Reel/Frame: 5486/0067                                                   Pages: 8
     Date Recorded: Mar. 26, 2015
          Supporting assignment-tm-5486-0067.pdf
         Documents:
                                                                   Assignor
                Name: WAYNE FARMS LLC                                 Execution Date: Mar. 26, 2015
   Legal Entity Type: LIMITED LIABILITY COMPANY                      State or Country DELAWARE
                                                                    Where Organized:
                                                                  Assignee
                Name: , NEW YORK BRANCH, AS ADMINISTRATIVE AGENT" target="_new"> COOPERATIEVE CENTRALE RAIFFEISEN-
                      BOERENLEENBANK B.A., "RABOBANK NEDERLAND", NEW YORK BRANCH, AS ADMINISTRATIVE AGENT
   Legal Entity Type: NEW YORK STATE LICENSED BRANCH OF A            State or Country NETHERLANDS
                      DUTCH BANKING COOPERATIVE                     Where Organized:
            Address: 245 PARK AVENUE
                     NEW YORK, NEW YORK 10167
                                                                Correspondent
      Correspondent LASHANA C. JIMMAR, PARALEGAL
             Name:
      Correspondent GREENBERG TRAURIG, LLP
           Address: 3333 PIEDMONT ROAD, NE, SUITE 2500
                    ATLANTA, GA 30305
                                                     Domestic Representative - Not Found

                                                              Assignment 2 of 2

        Conveyance: SECURITY INTEREST
         Reel/Frame: 6478/0553                                                   Pages: 8
     Date Recorded: Nov. 08, 2018
          Supporting assignment-tm-6478-0553.pdf
         Documents:
                                                                   Assignor
                Name: WAYNE FARMS LLC                                 Execution Date: Nov. 08, 2018
   Legal Entity Type: LIMITED LIABILITY COMPANY                      State or Country DELAWARE
                                                                    Where Organized:
          Case: 1:20-cv-05191 Document #: 32-3 Filed: 12/10/20 Page 5 of 7 PageID #:319

                                                             Assignee
         Name: COOPERATIEVE RABOBANK U.A., NEW YORK BRANCH, AS ADMINISTRATIVE AGENT
Legal Entity Type: A NEW YORK STATE LICENSED BRANCH OF A       State or Country NETHERLANDS
                   DUTCH BANKING COOPERATIVE                  Where Organized:
       Address: 245 PARK AVENUE
                NEW YORK, NEW YORK 10167
                                                           Correspondent
  Correspondent LASHANA C. JIMMAR, PARALEGAL
         Name:
  Correspondent GREENBERG TRAURIG, LLP
       Address: 3333 PIEDMONT ROAD, NE, SUITE 2500
                ATLANTA, GA 30305
                                               Domestic Representative - Not Found
Case: 1:20-cv-05191 Document #: 32-3 Filed: 12/10/20 Page 6 of 7 PageID #:320
Case: 1:20-cv-05191 Document #: 32-3 Filed: 12/10/20 Page 7 of 7 PageID #:321
